Exhibit 10.01

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of this
12th day of December 2018, by and between Neuralstem, Inc., a Delaware
corporation (the “Company”), and Kenneth C. Carter (the “Employee”).

 

WITNESSETH :

 

WHEREAS, the Company desires to employ Employee as its Executive Chairman and
Employee desires to accept such employment; and

 

WHEREAS, the Company desires to enter into this Agreement regarding the terms of
Employee’s employment, and Employee desires to enter into this Agreement and to
accept the terms and provisions of such employment, as embodied in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the parties agree as follows:

 

Section 1. Definitions.

 

(a)       “Accelerated Equity Benefit” shall have the meaning ascribed to it in
Section 7(g)(iii) hereof.

 

(b)       “Accrued Obligations” shall mean (i) all accrued but unpaid Base
Salary through the Date of Termination, (ii) subject to any conditions contained
in this Agreement, all bonuses that have been awarded but remain unpaid as of
the Date of Termination, (iii) any unpaid or unreimbursed expenses incurred in
accordance with Sections 4(f) or 6 hereof, and (iii) any accrued but unused
vacation time through the Date of Termination.

 

(c)       “Base Salary” shall mean the salary provided for in Section 4(a)
hereof.

 

(d)       “Board” shall mean the Board of Directors of the Company.

 

(e)       “Cause” shall mean (i) Employee’s willful failure (except where due to
an incapacity due to physical or mental infirmity), neglect, or refusal to
perform in any material respect, Employee’s duties and responsibilities,
(ii) any willful or grossly negligent act of Employee that has, or could
reasonably be expected to have, the effect of injuring the business of the
Company or its subsidiaries in any material respect, (iii) Employee’s conviction
of, or plea of guilty or no contest to: (x) a felony, (y) any material violation
of federal or state securities laws or (z) any other criminal charge that has,
or could be reasonably expected to have, a material adverse impact on the
performance of Employee’s duties to the Company or otherwise result in material
injury to the business of the Company or its subsidiaries, (iv) the willful
commission by Employee of an act of fraud or embezzlement against the Company or
its subsidiaries; (v) any material violation by Employee of the policies of the
Company or its subsidiaries (including, but not limited to, those relating to
sexual harassment or business conduct, and those otherwise set forth in the
manuals or statements of policy of the Company or its subsidiaries), that has,
or could reasonably be expected to have, the effect of injuring the business of
the Company or its subsidiaries in any material respect, or (vi) Employee’s
willful and material breach of this Agreement or the Confidentiality Agreement.

 



 1 

 

(f)        “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.

 

(g)       “Common Stock” shall have the meaning ascribed to in in Section 4(d)
hereof.

 

(h)       “Common Stock Equivalents” means any securities of the kind which
would entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

 

(i)        “Compensation Committee” means the Company’s compensation committee
or a committee serving such function.

 

(j)        “Confidentiality Agreement” shall mean the Company’s Confidentiality
Information and Assignment Agreement attached hereto as Exhibit B.

 

(k)       “Date of Termination” shall mean the date on which Employee’s
employment as Executive Chairman of the Company terminates.

 

(l)        “Dilutive Event” means any occurrence of a transaction whereby the
Company’s securities are sold for cash in a transaction for the primary purpose
of raising capital. For purposes of clarity, a transaction in connection with
the purchase or sale of asset(s) will not be considered a Dilutive Event.

 

(m)     “Disability” shall mean any physical or mental disability or infirmity
of Employee that prevents the performance of Employee’s duties for a period of
(i) ninety (90) consecutive days or (ii) one hundred twenty
(120) non-consecutive days during any twelve (12) month period. Any question as
to the existence, extent, or potentiality of Employee’s Disability upon which
Employee and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by Employee or, if
applicable, his guardian (which approval shall not be unreasonably withheld).
The determination of any such physician shall be final and conclusive for all
purposes of this Agreement.

 

(n)       “Effective Date” shall mean January 1, 2019.

 

(o)       “Good Reason” shall mean, without Employee’s consent, (i) (A) a
material diminution in Employee’s duties, or responsibilities, (B) adverse
change in Employee’s title, position, or person or entity to whom Employee
reports or (C) assignment to Employee of duties not commensurate with his
position, (ii) a reduction in Base Salary, (iii) a reduction in the Target Cash
Bonus opportunity, but nothing herein shall be interpreted to require the
Company to pay any Target Cash Bonus, as determined pursuant to Section 4(b),
(iv) the Company’s failure to obtain an agreement from any successor to the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no succession
had taken place, except where such assumption occurs by operation of law, or
(v) any other material breach of a provision of this Agreement by the Company
(other than a provision that is covered by clause (i)-(iv) above) or any other
agreement between Employee and the Company primarily related to Employee’s
employment with the Company (including, but not limited to, any agreement
referenced herein). Employee acknowledges and agrees that Employee’s exclusive
remedy in the event of any breach of this Agreement shall be to assert Good
Reason pursuant to the terms and conditions of Section 7(e) hereof.
Notwithstanding the foregoing, during the Term, in the event that the Board
reasonably believes that Employee may have engaged in conduct that could
constitute Cause hereunder, the Board may, in its reasonable good faith
discretion, suspend Employee from performing Employee’s duties hereunder for a
period not to exceed 90 days, and in no event shall any such suspension
constitute an event pursuant to which Employee may terminate employment with
Good Reason or otherwise constitute a breach hereunder; provided, that no such
suspension shall alter the Company’s obligations under this Agreement during
such period of suspension (including, but not limited to, payment of Base Salary
as set forth in Section 4(a) hereof).

 



 2 

 

(p)       “Inducement Plan” shall have the meaning ascribed to it in Section
4(d) hereof.

 

(q)       “Inducement Grant” shall have the meaning ascribed to it in Section
4(d) hereof.

 

(r)        “Payment Date” shall have the meaning ascribed to it in Section 7(h)
hereof.

 

(s)        “Pro Rata Bonus Payment” shall have the meaning ascribed to it in
Section 7(g) hereof.

 

(t)        “Release of Claims” shall mean a release of claims made by the
Employee (or, in the case of Employee’s death or Disability, a representative
with authority to bind the Employee or his estate, as the case may be) in favor
of the Company and its subsidiaries in the form attached hereto as Exhibit A
(with any updates reasonably determined by the Company to be necessary to comply
with applicable law) and the execution of which is a condition precedent to
Employee’s eligibility for Severance Benefits, the Accelerated Equity Benefit
and the Pro-Rata Bonus Payment, as applicable, in the event his employment is
terminated pursuant to subsection (b), (d), (e), or (g) of Section 7 hereof.

 

(u)       “Severance Benefits” shall mean continued payment of Base Salary
(without proration and at the rate in effect prior to any reduction giving rise
to Good Reason) during the Severance Term, payable in accordance with the
Company’s regular payroll practices.

 

(v)       “Severance Term” shall mean (i) the eighteen (18) month period, which
commences on the first day following the Date of Termination if Employee’s
employment is terminated (A) pursuant to subsection (b), (d), or (e) of
Section 7 hereof if such termination occurs within the initial six (6) month
period of the Effective Date or (B) pursuant to Section 7(g) hereof, or (ii) the
twelve (12) month period, which commences on the first day following the Date of
Termination if Employee’s employment is terminated pursuant to subsection (b),
(d), or (e) of Section 7 hereof if such termination (A) occurs after the initial
six (6) month period following the Effective Date, and (B) immediately before
the Date of Termination, Employee’s employment by the Company was his primary
professional obligation and Employee was willing to devote not less than 85% of
his professional time to the affairs of the Company. Notwithstanding the
foregoing, no Severance Benefits of any kind shall be due and owed to Employee
if such termination occurs after the twenty-four (24) month anniversary of the
Effective Date.

 

(w)      “Signing Bonus” shall have the meaning ascribed to it in Section 4(e)
hereof.

 

(x)       “Target Cash Bonus” shall have the meaning ascribed to it in Section
4(b) hereof.

 

(y)       “Term” shall have the meaning ascribed to it in Section 2 hereof.

 

Section 2. Acceptance and Term. Commencing on the Effective Date, the Company
agrees to employ Employee on an at-will basis (subject to the terms of Section 7
hereof), and Employee agrees to accept such employment and serve the Company, in
accordance with the terms and conditions set forth herein. The term of
employment shall commence on the Effective Date and continue until terminated by
either party at any time, subject to the provisions herein (referred to herein
as the “Term”).

 

Section 3. Position, Duties, and Responsibilities; Place of Performance.

 



 3 

 

(a)        Position, Duties, and Responsibilities. During the Term, Employee
shall be employed and serve as Executive Chairman of the Company (together with
such other position or positions consistent with Employee’s title or as the
Company shall specify from time to time) and shall have such duties and
responsibilities commensurate therewith, and such other duties as may be
assigned and/or prescribed from time to time by the Board or a committee
thereof. On the Effective Date, the Board will appoint Employee to serve as a
member of the Board in such class or classes of the Board as determined by the
Board. During the Term, the Board will nominate Employee for election to the
Board by the Company’s stockholders; provided that Employee hereby agrees to
submit written notice of resignation of his directorship to the Board, if
requested by a majority of the Board, at any time following the Date of
Termination.

 

(b)        Performance. During the Term, Employee will be employed by the
Company on a “full-time basis” (which, for purposes of this Agreement, shall
mean that Employee will devote at least 85% of his business time, attention,
skill, and best efforts to the performance of his duties under this Agreement)
and shall not engage in any other business, occupation or activity that
(x) conflicts with the interests of the Company, (y) materially interferes with
the proper and efficient performance of Employee’s duties for the Company, or
(z) materially interferes with Employee’s exercise of judgment in the Company’s
best interests, with such determination to be made by the Board in its
reasonable good faith discretion. Notwithstanding the foregoing, nothing herein
shall preclude Employee from: (i) continuing to serve on existing boards of
directors as of the Effective Date, (ii) performing his Professional Activities
(as defined below), or (iii) undertaking other professional or charitable
activities (subject to the restrictions contained in clauses (x), (y) and (z) of
this Section 3(b)), with the prior consent and approval of the Compensation
Committee (which shall not be unreasonably withheld or delayed) of non-competing
businesses and charitable organizations; (iv) engaging in charitable activities
and community affairs; and (v) managing Employee’s personal investments and
affairs; provided, however, that the activities set out in clauses (i), (ii),
(iii), (iv) and (v) herein shall be limited by Employee so as not to interfere
in any material respect, individually or in the aggregate, with the performance
of Employee’s duties and responsibilities hereunder, or pose a conflict of
interest or violate any provision of this Agreement such determinations to be
made at the reasonable good faith discretion of the Board. Employee represents
that he has provided the Compensation Committee with a comprehensive list of all
outside professional activities with which he is currently involved or
reasonably expects to become involved at the current time (such activities,
the “Professional Activities”). In the event that, during his employment by the
Company, the Employee desires to engage in other outside professional
activities, not included on such list, Employee will, prior to engaging in any
such activities, first seek written approval from the Compensation Committee and
such approval shall not be unreasonably withheld.

 

Section 4. Compensation.

 

(a)        Base Salary. In exchange for Employee’s performance of his duties and
responsibilities, Employee initially shall be paid an annual base salary of
$395,000 (such annual base salary, as in effect from time to time, “Base
Salary”), payable in accordance with the regular payroll practices of the
Company but not less frequently than monthly. The Base Salary shall be reviewed
at least annually by the Board (or a committee thereof), and the Board (or a
committee thereof) may, but shall not be required to, increase the Base Salary
during the Term. However, the Base salary may not be decreased and/or deferred
during the Term, unless a pro-rata decrease and / or deferral of all executive
employees’ salaries is made following the six (6)-month anniversary of the
Effective Date by the Board in good faith as a result of the financial condition
of the Company. All payments referenced in this Agreement, including the Signing
Bonus, are on a gross, pre-tax basis and shall be subject to all applicable
federal, state and local withholding, payroll and other taxes.

 



 4 

 

(b)        Target Cash Bonus. In addition to the Base Salary, Employee will be
eligible to earn an annual target bonus of up to 50% of his Base Salary (the
“Target Cash Bonus”). The Target Cash Bonus will be pro-rated for the initial
calendar year of the Term, with such proration calculated based on the number of
days Employee is employed by the Company during such year. The actual amount of
such bonus, if any, will be determined by the Board (or a committee thereof)
based upon Company performance and any other factors that the Board (or a
committee thereof), in its reasonable good faith discretion following reasonable
consultation with Employee, deems appropriate. Employee’s achievement of such
milestones, as well as the amount of any bonus, shall be determined by the Board
in its reasonable good faith discretion. Bonuses, if any, shall be paid out no
later than March 15 of the year following the applicable bonus year. Except as
otherwise provided in Section 7 of this Agreement, Employee must be employed by
or providing services to the Company at the time the bonus is awarded and
through the end of the calendar year in which any bonus may be earned in order
to be eligible for any such payment.

 

(c)       Annual Stock Option Award. In addition to the Base Salary and Target
Cash Bonus, Employee will be eligible to receive an annual market based stock
option grant (the “Annual Stock Option Grant”) issued pursuant to the terms of
one of the Company’s equity compensation plans. The actual amount of such grant,
if any, will be determined by the Board (or a committee thereof) based upon
Company performance and any other factors that the Board (or a committee
thereof), in its reasonable good faith discretion, deems appropriate. Employee’s
achievement of such milestones, as well as the amount of any Annual Stock Option
Grant, if any, shall be determined by the Board (or a committee thereof) in its
reasonable good faith discretion. In connection with such grants, the Employee
shall enter into the Company’s standard stock option agreement which will
incorporate the vesting schedule and other terms as determined by the Board (or
a committee thereof).

 

(d)        Inducement Grant. On the day following the Effective Date, the
Company will grant Employee an option to purchase an aggregate of 800,000 shares
of the Company’s common stock, $0.01 par value per share (the “Common Stock”),
issued pursuant to the Company’s Inducement Award Stock Option Plan (the
“Inducement Plan”) and subject to the terms and conditions set forth herein and
the form of Non-Qualified Stock Option Agreement made available to Employee
(such agreement, the “Inducement Agreement” and such grant, the “Inducement
Grant”); provided, that the Inducement Agreement shall reference this Agreement
and expressly provide that, in the event of a conflict between the Inducement
Agreement and this Agreement, this Agreement shall control. Of the options
subject to in the Inducement Grant, 400,000 options shall be subject only to
time-based vesting (in accordance with the terms of the Inducement Plan, this
Section 4(b), Section 7 hereof, and the Inducement Agreement), and will vest as
follows: (i) 200,000 options will vest on the Effective Date; (ii) 100,000
options will vest on the six (6) month anniversary of the Effective Date; and
(iii) 100,000 options will vest on the two (2) year anniversary of the Effective
Date; provided, however, that, except as otherwise provided in this Section 4(d)
or Section 7 hereof, Employee must remain continuously employed on a full-time
basis through the applicable vesting dates. The remaining 400,000 options
subject to the Inducement Grant will vest upon the achievement of certain
performance-based milestones within a six (6) to twelve (12) month period
following the Effective Date and to be mutually agreed upon by Employee and the
Compensation Committee no later than February 11, 2019, except as otherwise
provided in this Section 4(d) or Section 7 hereof. The Inducement Grant will be
subject to the terms set forth the Inducement Agreement, the terms of the
Inducement Plan, this Section 4(d), Section 7 hereof, and any other restrictions
and limitations generally applicable to the Common Stock of the Company or
equity awards held by similarly situated employees of the Company or otherwise
imposed by law. Notwithstanding anything contained in this Agreement, the
Inducement Plan or the Inducement Agreement to the contrary, provided Employee
is employed on a full-time basis immediately prior to any Sale Event, any
outstanding portion of the Inducement Grant that is not vested and exercisable
immediately prior to the consummation of a Sale Event (as defined in the
Inducement Plan) shall become fully vested and exercisable as of the
consummation of such Sale Event. For a period of twelve (12) months following
the Effective Date (subject to Employee being employed on a full-time basis as
the Company’s Executive Chairman immediately prior to the Dilutive Event), upon
the occurrence of a Dilutive Event, the number of securities comprising the
Inducement Grant will be increased by such number and like kind of securities as
required to make the securities underlying the Inducement Grant equal to same
percentage of the issued and outstanding shares of Common Stock, taking into
account the conversion of any Common Stock Equivalents and the issuance of
securities pursuant to the Dilutive Event, as they represented immediately prior
to the Dilutive Event.

 



 5 

 

(e)       Signing Bonus. On the Effective Date, Employee will be paid a one-time
signing bonus of $20,000 (“Signing Bonus”).

 

(f)       Agreement Expense Reimbursement/Annual Tax and Financial Planning
Stipend. The Company agrees to pay Employee’s reasonable legal, accounting and
other expenses incurred in connection with the negotiation, drafting and
execution of this Agreement, any agreements ancillary to this Agreement, and any
separation arrangements with Employee’ prior employer; provided, that the
aggregate amount of the expenses to be reimbursed shall not exceed $35,000 in
the aggregate. During the Term, the Company will, subject to the receipt of
appropriate documentation, reimburse Employee up to $5,000 on an annual basis
for Employee’s actual out of pocket costs spent on tax and financial planning,
prorated for any partial year of employment.

 

Section 5. Employee Benefits. During the Term, Employee shall be eligible to
participate in health insurance and other benefits provided generally to
similarly situated employees of the Company, subject to the terms and conditions
of the applicable benefit plans (which shall govern). In addition to holidays
recognized by the Company, Employee also shall receive four (4) weeks of paid
vacation per year, prorated for any partial year of employment, of which up to
two (2) weeks may roll-over year to year for a maximum of six (6) weeks at any
given time. Nothing contained herein shall be construed to limit the Company’s
ability to amend, suspend, or terminate any employee benefit plan or policy at
any time without providing Employee notice, and the right to do so is expressly
reserved.

 

Section 6. Reimbursement of Business Expenses. During the Term, the Company
shall pay (or promptly reimburse Employee) for documented, out-of-pocket
expenses reasonably incurred by Employee in the course of performing his duties
and responsibilities hereunder, which are consistent with the Company’s policies
in effect and as amended from time to time, with respect to business expenses,
subject to the Company’s requirements with respect to documentation and
reporting of such expenses.

 

Section 7. Termination of Employment.

 

(a)        General. Employee’s employment with the Company shall terminate upon
the earliest to occur of: (i) Employee’s death, (ii) a termination by reason of
Employee’s Disability, (iii) a termination by the Company with or without Cause,
or (iv) a termination by Employee with or without Good Reason.

 

(b)        Termination Due to Death or Disability. Employee’s employment under
this Agreement shall terminate automatically upon Employee’s death. The Company
also may terminate Employee’s employment immediately upon the occurrence of a
Disability, such termination to be effective upon Employee’s receipt of written
notice of such termination. In the event of Employee’s termination as a result
of Employee’s death or Disability, except as otherwise provided in Section 7(g),
and conditioned upon Employee providing at least ninety (90) calendar days of
service during the Term, Employee’s or Employee’s estates or beneficiaries, as
the case may be, shall be entitled to the same payments and benefits as provided
in Section 7(d) hereof, subject to the same conditions on payment and benefits
as described in Section 7(d) hereof. Employee shall have no further rights to
any compensation or any other benefits under this Agreement. In the event that
Employee’s termination occurs as a result of a death or Disability prior to
ninety (90) calendar days of service during the Term, Employee’s estates or
beneficiaries, as the case may be, shall be entitled solely to the Accrued
Obligations.

 



 6 

 

(c)        Termination by the Company with Cause.

 

(i)        The Company may terminate Employee’s employment at any time with
Cause, effective upon Employee’s receipt of written notice of such termination;
provided, however, that with respect to any Cause termination relying on clause
(i), (ii), (v), or (vi) of the definition of Cause set forth in Section 1(e)
hereof, to the extent that such act or acts or failure or failures to act are
curable, as determined by the Board in its reasonable good faith discretion,
Employee shall be given thirty (30) days’ written notice by the Company of its
intention to terminate his employment with Cause, such notice to state the act
or acts or failure or failures to act that constitute the grounds on which the
proposed termination with Cause is based, and such termination shall be
effective at the expiration of such thirty (30) day notice period unless
Employee has fully cured such act or acts or failure or failures to act, to the
Board’s reasonable satisfaction, that give rise to Cause during such period.

 

(ii)        In the event that the Company terminates Employee’s employment with
Cause, Employee shall be entitled only to the Accrued Obligations. Following
such termination of Employee’s employment with Cause, except as set forth in
this Section 7(c)(ii) or as otherwise provided in Section 7(g), Employee shall
have no further rights to any compensation or any other benefits under this
Agreement. For the avoidance of doubt, Employee’s sole and exclusive remedy upon
a termination of employment by the Company with Cause shall be receipt of the
Accrued Obligations.

 

(d)        Termination by the Company without Cause. The Company may terminate
Employee’s employment at any time without Cause, effective upon Employee’s
receipt of written notice of such termination. In the event that Employee’s
employment is terminated by the Company without Cause (other than due to death
or Disability) and provided that he fully executes and does not revoke an
effective Release of Claims as described in Section 7(h), Employee shall be
entitled to:

 

(i)The Accrued Obligations;

 

(ii)The Severance Benefits;

 

(iii)The Accelerated Equity Benefit; and

 

(iv)The Pro Rata Bonus Payment.

 

Notwithstanding the foregoing, the Severance Benefits shall immediately
terminate, and the Company shall have no further obligations to Employee with
respect thereto, in the event that Employee is found by a court of competent
jurisdiction to have breached this Agreement, any provision of the
Confidentiality Agreement or the Release of Claims. Any such termination of
payment or benefits shall have no effect on the Release of Claims or any of
Employee’s post-employment obligations to the Company. Following such
termination of Employee’s employment by the Company without Cause, except as set
forth in this Section 7(d) or Section 7(g), Employee shall have no further
rights to any compensation or any other benefits under this Agreement. For the
avoidance of doubt, except as otherwise provided in Section 7(g), Employee’s
sole and exclusive remedy upon a termination of employment by the Company
without Cause shall be receipt of (i) the Severance Benefits, the Accelerated
Equity Benefit, and the Pro Rata Bonus Payment, in each case, subject to his
execution of the Release of Claims, and (ii) the Accrued Obligations. If the
Company makes overpayments of Severance Benefits, Employee promptly shall return
any such overpayments to the Company and/or hereby authorizes deductions from
future Severance Benefit amounts so long as such deduction does not violate
Section 409A of the Code.

 



 7 

 

(e)        Termination by Employee with Good Reason. Employee may terminate his
employment with Good Reason by providing the Company at least thirty (30) days’
written notice setting forth in reasonable specificity the event that
constitutes Good Reason, which written notice, to be effective, must be provided
to the Company on the later of: (i) within thirty (30) days of the occurrence of
such event or (ii) promptly upon Employee’s actual knowledge of such event.
During such notice period, the Company shall have a cure right (if curable), and
if not cured to the Employee’s reasonable satisfaction within such period,
Employee’s termination will be effective upon the expiration of such cure
period, and Employee shall be entitled to the same payments and benefits as
provided in Section 7(d) hereof, subject to the same conditions on payment and
benefits as described in Section 7(d) hereof. Following such termination of
Employee’s employment by Employee with Good Reason, except as set forth in this
Section 7(e) or as otherwise provided in Section 7(g) or under any Company
benefit plan (other than severance plans that are broad based), Employee shall
have no further rights to any compensation or any other benefits under this
Agreement. For the avoidance of doubt, except as otherwise provided in
Section 7(g) or under any Company benefit plan (other than severance plans that
are broad based), Employee’s sole and exclusive remedy upon a termination of
employment with Good Reason shall be receipt of (A) the Severance Benefits, the
Accelerated Equity Benefit, and the Pro Rata Bonus Payment, in each case,
subject to his execution of the Release of Claims, and (B) the Accrued
Obligations.

 

(f)        Termination by Employee without Good Reason. Employee may terminate
his employment without Good Reason by providing the Company at least sixty
(60) days’ written notice of such termination. In the event of a termination of
employment by Employee under this Section 7(f), Employee shall be entitled only
to the Accrued Obligations. In the event of termination of Employee’s employment
under this Section 7(f), the Company may, in its sole and absolute discretion,
by written notice accelerate such date of termination without changing the
characterization of such termination as a termination by Employee without Good
Reason. Following such termination of Employee’s employment by Employee without
Good Reason, except as set forth in this Section 7(f) or as otherwise provided
in Section 7(g) or under any Company benefit plan (other than severance plans
that are broad based), Employee shall have no further rights to any compensation
or any other benefits under this Agreement. For the avoidance of doubt, except
as otherwise provided in Section 7(g) or under any Company benefit plan (other
than severance plans that are broad based), Employee’s sole and exclusive remedy
upon a termination of employment by Employee without Good Reason shall be
receipt of the Accrued Obligations.

 

(g) Termination following a Sale Event or Change in Control. In the event
Employee’s employment is terminated within eighteen (18) months following a
“Sale Event” or “Change in Control” (using the most expansive meaning given to
such terms in the Inducement Plan or the Company’s incentive equity plans,
pursuant to which any applicable equity grants have been made to Employee, as
the case may be): (a) by the Company for any reason other than as a result of a
with Cause termination, as defined in Section 1(e) hereof, or (b) by Employee
with Good Reason pursuant to Section 7(e), Employee shall be entitled to (in
lieu of, and not in addition to, any payments described in Sections 7(b), (c),
(d), or (e) of this Agreement):

 

(i)The Accrued Obligations;

 

(ii)             The Severance Benefits, if Employee would otherwise be eligible
for such Severance Benefits, provided that he fully executes and does not revoke
an effective Release of Claims as described in Section 7(h) and continues to
comply with the Confidentiality Agreement;

 

(iii)           To the extent not otherwise accelerated and vested in connection
with a Sale Event or Change in Control in accordance with the Inducement Plan or
other applicable incentive equity plan, acceleration of the vesting of 100% of
Employee’s then outstanding unvested equity awards, such that all unvested
equity awards then held by Employee shall vest and become fully exercisable or
non-forfeitable as of the Date of Termination (the “Accelerated Equity
Benefit”), in which case Employee shall have ninety (90) days from the Date of
Termination to exercise the vested equity awards (as applicable); and

 



 8 

 

(iv)        payment of a pro rata portion of Employee’s Target Cash Bonus for
the year in which the Date of Termination occurs, the proration of which is
calculated based on the number of days he is employed by the Company in the year
of the Date of Termination and based upon the determination by the Board, in its
reasonable good faith discretion, of the achievement of the Employee’s goals and
objectives pursuant to Section 4(b) of this Agreement after adjusting such goals
and objectives as necessary and appropriate based on the shortened performance
period (the “Pro Rata Bonus Payment”).

 

Notwithstanding the foregoing, the Severance Benefits shall immediately
terminate, and the Company shall have no further obligations to Employee with
respect thereto, in the event that Employee is found by a court of competent
jurisdiction to have breached this Agreement, any provision of the
Confidentiality Agreement or the Release of Claims. Any such termination of
payment or benefits shall have no effect on the Release of Claims or any of
Employee’s post-employment obligations to the Company. If the Company makes
overpayments of Severance Benefits, Employee promptly shall return any such
overpayments to the Company and/or hereby authorizes deductions from future
Severance Benefit amounts.

 

(h)        Release. Notwithstanding any provision herein to the contrary, the
payment of the Severance Benefits and the Pro Rata Bonus Payment, and the
provision of the Accelerated Equity Benefit, pursuant to subsection (b), (d),
(e) or (g) of this Section 7, shall be conditioned upon Employee’s execution,
delivery to the Company, and non-revocation of the Release of Claims (and the
expiration of any revocation period contained in such Release of Claims) in
accordance with the time limits set forth therein (and, in all events, within
sixty (60) days following the Date of Termination); provided, that, in the case
of Employee’s death or Disability, such actions shall be taken by a
representative with authority to bind Employee or, if applicable, his estate (as
determined in the Company’s reasonable good faith discretion). If Employee or
his representative fails to execute the Release of Claims in such a timely
manner, or timely revokes acceptance of such release following its execution,
Employee and his estate or beneficiaries shall not be entitled to any of the
Severance Benefits, the Pro Rata Bonus Payment, or the Accelerated Equity
Benefit. Payment of the Severance Benefits will commence on the first regular
Company payday that is at least five (5) business days following the date the
Company receives a timely, effective and non-revocable Release of Claims (the
“Payment Date”); provided, however, that the first payment will be retroactive
to the day immediately following the Date of Termination. Payment of the Pro
Rata Bonus Payment will also be made on the Payment Date. Notwithstanding the
foregoing, to the extent that any portion of the Severance Benefits or Pro Rata
Bonus Payment constitutes “non-qualified deferred compensation” subject to
Section 409A of the Code, any payment of such portion scheduled to occur prior
to the sixtieth (60th) day following the date of Employee’s termination of
employment hereunder, but for the condition on executing the Release of Claims
as set forth herein, shall not be made until the first regularly scheduled
payroll date following such sixtieth (60th) day unless otherwise permitted by
Section 409A of the Code, after which any remaining such benefits shall
thereafter be provided to Employee according to the applicable schedule set
forth herein.

 

Section 8. Confidentiality Agreement; Cooperation.

 

(a)        Confidentiality Agreement. As a condition of Employee’s employment
with the Company under the terms of this Agreement, Employee has executed and
delivered to the Company a Confidentiality Agreement. The parties hereto
acknowledge and agree that this Agreement and the Confidentiality Agreement
shall be considered separate contracts. In addition, Employee represents and
warrants that he shall be able to and will perform the duties of this position
without utilizing any confidential and/or proprietary information that Employee
may have obtained in connection with employment with any prior employer, and
that he shall not (i) disclose any such information to the Company, or
(ii) induce any Company employee to use any such information, in either case in
violation of any confidentiality obligation, whether by agreement or otherwise.

 



 9 

 

(b)        Litigation and Regulatory Cooperation. During and after Employee’s
employment, Employee shall cooperate fully with the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Company employed Employee, provided, that
the Employee will not have an obligation under this paragraph with respect to
any claim in which the Employee has filed directly against the Company or
related persons or entities or if such cooperation would be materially adverse
to his own legal interests. The Employee’s full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness on
behalf of the Company at mutually convenient times. During and after Employee’s
employment, Employee also shall cooperate fully with the Company in connection
with any investigation or review of any federal, state or local regulatory
authority as any such investigation or review relates to events or occurrences
that transpired while Employee was employed by the Company, provided Employee
will not have any obligation under this paragraph with respect to any claim in
which Employee has filed directly against the Company or related persons or
entities. The Company shall reimburse Employee for any reasonable out-of-pocket
expenses incurred in connection with Employee’s performance of obligations
pursuant to this Section 8(b).

 

Section 9. Taxes. The Company may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment,
and social insurance taxes, as shall be required by law. Employee acknowledges
and represents that the Company has not provided any tax advice to him in
connection with this Agreement and that Employee has been advised by the Company
to seek tax advice from Employee’s own tax advisors regarding this Agreement and
payments that may be made to him pursuant to this Agreement, including
specifically, the application of the provisions of Section 409A of the Code to
such payments. The Company shall have no liability to Employee or to any other
person if any of the provisions of this Agreement are determined to constitute
deferred compensation subject to Section 409A but that do not satisfy an
exemption from, or the conditions of, that section, except in the event of the
Company’s or its subsidiaries’ gross negligence or bad faith.

 

Section 10. Additional Section 409A Provisions. Notwithstanding any provision in
this Agreement to the contrary:

 

(a)        If at the time of the Employee’s separation from service within the
meaning of Section 409A of the Code, the Company determines that the Employee is
a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any payment or benefit that the Employee becomes
entitled to under this Agreement on account of the Employee’s separation from
service is “non-qualified deferred compensation” subject to Section 409A of the
Code and not otherwise exempt, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (i) six
months and one day after the Employee’s separation from service, or (ii) the
Employee’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

 

(b)        Each payment in a series of payments hereunder shall be deemed to be
a separate payment for purposes of Section 409A of the Code. Neither the Company
nor Employee shall have the right to accelerate or defer the delivery of any
such payments except to the extent specifically permitted or required by
Section 409A.

 



 10 

 

(c)        To the extent that any right to reimbursement of expenses or payment
of any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement or payment shall be made by the Company no later than the
last day of the taxable year following the taxable year in which such expense
was incurred by Employee, (ii) the right to reimbursement, payment or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (iii) the amount of expenses eligible for reimbursement, payment or in-kind
benefits provided during any taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits to be provided in any other taxable year;
provided , that the foregoing clause shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect.

 

(d)        To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Employee’s termination of employment, then such payments or benefits shall be
payable only upon the Employee’s “separation from service” within the meaning of
Section 409A of the Code. The determination of whether and when a separation
from service has occurred shall be made in accordance with the presumptions set
forth in Treasury Regulation Section 1.409A-1(h).

 

(e)        The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party. While the payments and benefits provided
hereunder are intended to be structured in a manner to avoid the implication of
any penalty taxes under Section 409A of the Code, in no event whatsoever shall
the Company or any of its subsidiaries be liable for any additional tax,
interest, or penalties that may be imposed on Employee as a result of
Section 409A of the Code or any damages for failing to comply with Section 409A
of the Code (other than for withholding obligations or other obligations
applicable to employers, if any, under Section 409A of the Code) , except in the
event of the Company’s or its subsidiaries’ gross negligence or bad faith.

 

Section 11. Additional Section 280G Provisions. Notwithstanding any provision in
this Agreement to the contrary:

 

(a)         If any of the payments or benefits received or to be received by
Employee (including, without limitation, any payment or benefits received in
connection with a Sale Event, Change in Control, or Employee’s termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement, or otherwise) (all such payments collectively referred
to herein as the “280G Payments”) constitute “parachute payments” within the
meaning of Section 280G of the Code and would, but for this Section 11(a), be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then prior to making the 280G Payments, a calculation shall be made
comparing (i) the Net Benefit (as defined below) to Employee of the 280G
Payments after payment of the Excise Tax to (ii) the Net Benefit to Employee if
the 280G Payments are limited to the extent necessary to avoid being subject to
the Excise Tax. Only if the amount calculated under clause (i) above is less
than the amount under clause (ii) above will the 280G Payments be reduced to the
minimum extent necessary to ensure that no portion of the 280G Payments is
subject to the Excise Tax. “Net Benefit” shall mean the present value of the
280G Payments net of all federal, state, local, foreign income, employment, and
excise taxes. Any reduction made pursuant to this Section 11(a) shall be made in
a manner determined by the Company that is consistent with the requirements of
Section 409A of the Code.

 



 11 

 

(b)        All calculations and determinations under this Section 11 shall be
made by an independent accounting firm or independent tax counsel appointed by
the Company (the “Tax Counsel”) whose determinations shall be conclusive and
binding on the Company and the Executive for all purposes. The Company shall
bear all costs the Tax Counsel may incur in connection with its services.

 

Section 12. Successors and Assigns.

 

(a)        The Company. This Agreement shall inure to the benefit of the Company
and its respective successors and assigns. This Agreement may not be assigned by
the Company without Employee’s prior consent.

 

(b)        Employee. Employee’s rights and obligations under this Agreement
shall not be transferable by Employee by assignment or otherwise, without the
prior written consent of the Company; provided, however, that if Employee shall
die, all cash amounts then payable to Employee hereunder shall be paid in
accordance with the terms of this Agreement to Employee’s devisee, legatee, or
other designee, or if there be no such designee, to Employee’s estate.

 

Section 13. Waiver and Amendments. Any waiver, alteration, amendment, or
modification of any of the terms of this Agreement shall be valid only if made
in writing and signed by each of the parties hereto; provided, however, that any
such waiver, alteration, amendment, or modification must be consented to on the
Company’s behalf by the Board. No waiver by either of the parties hereto of
their rights hereunder shall be deemed to constitute a waiver with respect to
any subsequent occurrences or transactions hereunder unless such waiver
specifically states that it is to be construed as a continuing waiver.

 

Section 14. Severability. If any covenants or such other provisions of this
Agreement are found to be invalid or unenforceable by a final determination of a
court of competent jurisdiction, (a) the remaining terms and provisions hereof
shall be unimpaired, and (b) the invalid or unenforceable term or provision
hereof shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision hereof.

 

Section 15. Governing Law and Jurisdiction. This is a Maryland contract and
shall be construed under and be governed in all respects by the laws of Maryland
without giving effect to the conflict of laws principles of such state. With
respect to any disputes concerning federal law, such disputes shall be
determined in accordance with the law as it would be interpreted and applied by
the United States Court of Appeals for the Fourth Circuit. To the extent that
any court action is initiated to enforce this Agreement, the parties hereby
consent to the non-exclusive jurisdiction of the state and federal courts of
Maryland. Accordingly, with respect to any such court action, Employee
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

 

Section 16. Notices.

 



 12 

 

(a)        Place of Delivery. Every notice or other communication relating to
this Agreement shall be in writing, and shall be mailed to or delivered to the
party for whom or which it is intended at such address or coordinates as may
from time to time be designated by it in a notice mailed or delivered to the
other party as herein provided; provided, that unless and until some other
address be so designated, all notices and communications by Employee to the
Company shall be mailed, sent via facsimile or email or delivered to the Company
at its principal executive office currently located in Germantown, Maryland and
all notices and communications by the Company to Employee may be given to
Employee personally or may be mailed to Employee at Employee’s last known
address, as reflected in the Company’s records.

 

(b)        Date of Delivery. Any notice so addressed shall be deemed to be given
or received (i) if delivered by hand, on the date of such delivery, (ii) if
mailed by courier or by overnight mail, on the first business day following the
date of such mailing, (iii) if mailed by registered or certified mail, on the
third business day after the date of such mailing or (iv) if sent via electronic
mail or facsimile, on the date sent.

 

Section 17. Section Headings. The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof or affect the meaning or interpretation of this
Agreement or of any term or provision hereof.

 

Section 18. Entire Agreement. This Agreement, together with Confidentiality
Agreement, the Inducement Plan, and any grant agreement pursuant to such
Inducement Plan entered into between the Company and Employee thereunder,
constitute the entire understanding and agreement of the parties hereto
regarding the employment of Employee. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings, and
agreements between the parties (including without limitation that certain Term
Sheet offer letter given to Employee) relating to the subject matter of this
Agreement.

 

Section 19. Survival of Operative Sections. Upon any termination of Employee’s
employment, the provisions of Section 7 through Section 21 of this Agreement
(together with any related definitions set forth in Section 1 hereof) shall
survive to the extent necessary to give effect to the provisions thereof.

 

Section 20. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.

 

Section 21. Gender Neutral. Wherever used herein, a pronoun in the masculine
gender shall be considered as including the feminine gender unless the context
clearly indicates otherwise.

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

      NEURALSTEM, INC.        

 

By:     Title:    

 



 13 

 

 

EMPLOYEE        

 

By:   Kenneth C. Carter

 

 

 

 

 

 

 

 



 14 

 

EXHIBIT A

General Release and Waiver of Claims

In exchange for the severance benefits to be provided to me under the Employment
Agreement between me and Neuralstem, Inc. (the “Company”), dated as of December
12, 2018 (the “Employment Agreement”), to which I would not otherwise be
entitled, on my own behalf and that of my heirs, executors, administrators,
beneficiaries, personal representatives and assigns, I agree that this General
Release and Waiver of Claims (the “Release of Claims”) shall be in complete and
final settlement of any and all causes of action, rights and claims, whether
known or unknown, accrued or unaccrued, contingent or otherwise, that I have had
in the past, now have, or might now have, in any way related to, connected with
or arising out of my employment or its termination, under the Employment
Agreement, or pursuant to Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act, the Worker Adjustment and
Retraining Notification Act, the Employee Retirement Income Security Act, the
wage and hour, wage payment and fair employment practices laws and statutes of
the State of Maryland (each as amended from time to time), and/or any other
federal, state or local law, regulation or other requirement (collectively, the
“Claims”), and I hereby release and forever discharge the Company, its
subsidiaries and all of their respective past, present and future directors,
shareholders, officers, members, managers, general and limited partners,
employees, employee benefit plans, administrators, trustees, agents,
representatives, successors and assigns, and all others connected with any of
them, both individually and in their official capacities, from, and I hereby
waive, any and all such Claims. This release shall not apply to (a) any claims
that arise after I sign this Release of Claims, including my right to enforce
the terms of this Release of Claims; (b) any claims that may not be waived
pursuant to applicable law; (c) any right to indemnification that I may have
under the certificate of incorporation or by-laws of the Company, and any
Indemnification Agreement between me and the Company or any insurance policies
maintained by the Company; or (d) any right to receive any vested benefits under
the terms of any employee benefit plans and my award agreements thereunder.

Nothing contained in this Release of Claims shall be construed to prohibit me
from filing a charge with or participating in any investigation or proceeding
conducted by the federal Equal Employment Opportunity Commission or a comparable
state or local agency, provided, however, that I hereby agree to waive my right
to recover monetary damages or other individual relief in any charge, complaint
or lawsuit filed by me or by anyone else on my behalf.

In signing this Release of Claims, I acknowledge my understanding that I may
consider the terms of this Release of Claims for up to [twenty-one
(21)/forty-five (45)]1 days from the date I receive it and that I may not sign
this Release of Claims until after the date my employment with the Company
terminates. I also acknowledge that I am hereby advised by the Company to seek
the advice of an attorney prior to signing this Release of Claims; that I have
had sufficient time to consider this Release of Claims and to consult with an
attorney, if I wished to do so, or to consult with any other person of my
choosing before signing; and that I am signing this Release of Claims
voluntarily and with a full understanding of its terms.

______________________
1 To be determined by the Company at the time of termination.
 





 15 

 

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Release of Claims. I understand that I may revoke this Release
of Claims at any time within seven (7) days of the date of my signing by written
notice to the Chairman of the Company’s Board of Directors and that this Release
of Claims will take effect only upon the expiration of such seven-day revocation
period and only if I have not timely revoked it. 

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

 

 

Signature ___________________________

 

Name ______________________________

 

Date Signed _________________________

 

 

 

 

 





 16 

 

EXHIBIT B

Confidentiality Information and Assignment Agreement

 

 

 

 

 

 

 

 

 

 

 

 

